DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer

The terminal disclaimer filed on 06/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent numbers: 11089361, 10560740, 9900655, 9578361 and 9420320 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney William E. Jacklin on June 17, 2022.
The application has been amended as follows: 

1-20.	(Cancelled)  
21.	(Currently Amended) An apparatus comprising:  	at least one memory [[;]] including computer readable instructions; and 	processor circuitry to execute the computer readable instructions to at least:
determine a first audience metric for a demographic stratification based on return path data obtained from a plurality of media devices associated with a first geographic area; 	determine a second audience metric for the demographic stratification based on at least a portion of first measurement data associated with monitored sites that have media device characteristics that correspond to the plurality of media devices, the monitored sites associated with a second geographic area different from the first geographic area; 	determine a first ratio of the first audience metric to the second audience metric;  	adjust the first ratio based on second measurement data to determine a second ratio; and 	multiply a third audience metric by the second ratio to estimate audience exposure to media, the third audience metric based on first measurement data.
22.	(Cancelled) 
23.	(Currently Amended) The apparatus of claim [[22]] 21, wherein the processor circuitry is to: 	determine a value based on the second measurement data; and 	multiply the first ratio by the value to determine the second ratio. 
24.	(Currently Amended) The apparatus of claim [[22]] 21, wherein the processor circuitry is to raise the first ratio to an exponent to determine the second ratio, the exponent based on the second measurement data.
25.	(Currently Amended) The apparatus of claim [[22]] 21, wherein the second measurement data is obtained from meters associated with the plurality of media devices.
26.	(Currently Amended) The apparatus of claim 21, wherein the processor circuitry is to constrain the first ratio and the second ratio based on a lower limit and an upper limit.
27.	(Cancelled)  
28.	(Currently Amended)  At least one non-transitory computer readable medium comprising computer readable instructions that, when executed, cause one or more processors to at least: 	determine a first audience metric for a demographic stratification based on return path data obtained from a plurality of media devices associated with a first geographic area; 	determine a second audience metric for the demographic stratification based on at least a portion of first measurement data associated with monitored sites that have media device characteristics that correspond to the plurality of media devices, the monitored sites associated with a second geographic area different from the first geographic area; 	determine a first ratio of the first audience metric to the second audience metric;  	adjust the first ratio based on second measurement data to determine a second ratio; and 	multiply a third audience metric by the second ratio to estimate audience exposure to media, the third audience metric based on first measurement data.
29.	(Cancelled)  
30.	(Currently Amended) The at least one non-transitory computer readable medium of claim [[29]] 28, wherein the instructions are to cause the one or more processors to: 	determine a value based on the second measurement data; and 	multiply the first ratio by the value to determine the second ratio.
31.	(Currently Amended) The at least one non-transitory computer readable medium of claim [[29]] 28, wherein the instructions are to cause the one or more processors to raise the first ratio to an exponent to determine the second ratio, the exponent based on the second measurement data.
32.	(Currently Amended) The at least one non-transitory computer readable medium of claim [[29]] 28, wherein the second measurement data is obtained from meters associated with the plurality of media devices.
33.	(Currently Amended) The at least one non-transitory computer readable medium of claim 28, wherein the instructions are to cause the one or more processors to constrain the first ratio and the second ratio based on a lower limit and an upper limit.
34.	(Cancelled)  
35.	(Currently Amended)  A method comprising: 	determining a first audience metric for a demographic stratification based on return path data obtained from a plurality of media devices associated with a first geographic area; 	determining a second audience metric for the demographic stratification based on at least a portion of first measurement data associated with monitored sites that have media device characteristics that correspond to the plurality of media devices, the monitored sites associated with a second geographic area different from the first geographic area; 	determining, by executing an instruction with at least one processor, a first ratio of the first audience metric to the second audience metric;  	adjusting, by executing an instruction with the at least one processor, the first ratio based on second measurement data to determine a second ratio; and 	multiplying instruction with the at least one processor, a third audience metric by the second ratio to estimate audience exposure to media, the third audience metric based on first measurement data.
36.	(Cancelled)  
37.	(Currently Amended) The method of claim [[36]] 35, wherein the adjusting of the first ratio includes: 	determining a value based on the second measurement data; and 	multiplying the first ratio by the value to determine the second ratio.
38.	(Currently Amended) The method of claim [[36]] 35, wherein the adjusting of the first ratio includes raising the first ratio to an exponent to determine the second ratio, the exponent based on the second measurement data.
39.	(Currently Amended) The method of claim [[36]] 35, wherein the second measurement data is obtained from meters associated with the plurality of media devices.
40.	(Currently Amended) The method of claim [[36]] 35, further including constraining the first ratio and the second ratio based on a lower limit and an upper limit.


Allowable Subject Matter

Claims 21, 23-26, 28, 30-33, 35, 37-40 are allowed in view of amendment and similar reason as indicated on page 8 in the notice of allowance issued 03/31/2016 of prior-filed application 13/078,574 or similar reason provided in the notice of allowance of prior-filed application 15/891,076.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
June 22, 2022